DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, whether alone or in combination, does not expressly teach a liner assembly comprising an upper liner comprising a cylindrical upper body, with an outer surface, and inner surface and a connector surface connecting the outer surface to the inner surface, a plurality of upper inlets, an exhaust port positioned opposite to the plurality of upper inlets, an upper crossflow recess formed in the connector surface, the upper crossflow recess extending from the outer surface to the inner surface and positioned non parallel to the exhaust port and at least 25° angularly offset from the exhaust port; and a lower liner comprising: a cylindrical body having: a plurality of lower inlets formed in the cylindrical lower body that cooperatively defining a plurality of gas passages upper inlets when the lower liner engages the upper liner; a lower exhaust port fluidly connected to the upper exhaust port when the lower liner engages the upper liner; a lower crossflow recess fluidly connected to the upper crossflow recess when the lower liner engages the upper the liner, the lower crossflow recess formed in an upper surface of the cylindrical lower body and extending from a radially outward surface of the cylindrical body to a radially inner surface of the cylindrical body; andAtty. Dkt. No. APPM/22326US a thermal sensing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716             

/KARLA A MOORE/Primary Examiner, Art Unit 1716